Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 1 of 8 PageID# 1658
                                                                                    FILED

                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                            CLERK. U.S. DiSinnv. u
                                                                                                     1
                                         Norfolk Division                           NORFOLK. -A ^




   UNITED STATES OF AMERICA,

              V.
                                                             Criminal No. 2:18-cr-58

   JAMES WILLIAM THOMAS,HI.

                         Defendant.



                                             ORDER


         Pending before the Court is Defendant James William Thomas, Ill's Motion for a

  Continuation ofthe Trial Date. ECF No. 129. Out ofconsideration for Defendant's pro se status

  and to ensure that Defendant has time to adequately prepare for trial, Defendant's Motion for a

  Continuation ofthe Trial Date(ECF No. 129)is GRANTED. The trial date of October 29,2019

  is STRICKEN.


         I.        Background

         On April 5, 2018, a Grand Jury indicted Defendant on multiple coimts of production and

  possession of child pornography. Indictment, ECF No. 1. Defendant was appointed a Federal

  Public Defender on May 4,2018. See Minute Entry,ECF No. 7. On August 23,2018,Defendant's

  attomey moved to withdraw, asserting that his relationship with Defendant had "completely

  broken down" because Defendant did not trust counsel. Mot. to Withdraw, ECF No. 21. The

  Court granted the motion and appointed new counsel under the Criminal Justice Act. ECF No.24.

 The Court also, after a request from newly appointed counsel, continued the trial date to give

 Defendant's new attomey time to prepare for trial. See Status Report, ECF No.27.

        On November 5, 2018, Defendant's new attomey moved to withdraw, asserting that

 Defendant lacked confidence in counsel and had requested that he withdraw. Mot. to Withdraw,

                                                1
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 2 of 8 PageID# 1659




  ECF N. 38. On November 11,2018, the Court denied the motion on the grounds that Defendant

  had already been appointed new counsel once for a similar reason, and because Defendant had

  been advised previously that the Court would not continue to replace counsel merely due to

  disagreements about the law. Order, ECF No.46. Although Defendant asserted his desire to

  represent himself during a hearing on the second Motion to Withdraw, Defendant also testified

  that he did not wish to represent himself and give up his right to counsel. Order at 7,ECF No.46.

  The Court found that Defendant did not "clearly and unequivocally invoke his right to self-

  representation." Id.

         Defendant subsequently submitted a letter to the Court stating his "unequivocal decision

  to represent himself." Submission, ECF No. 61. Defendant stated that he was not asking to

  represent himself "as a way to secure a delay" and that he was "in a position to move forward

  without any delay if so required." Id. at 2. Defendant's attomey then filed another Motion to

  Withdraw(ECF No. 70), which the Court granted on February 13,2019. Order,ECF No. 72. Trial

  was reset for July 16, 2019.

         The Government began preparing for trial. See, e.g.. Proposed Jury Instructions, ECF

  No. 99; Proposed Voir Dire, ECF No. 100; and Notice of Expert Witness Disclosures, ECF

  No. 101. Meanwhile, Defendant filed a second, third, and fourth Motion to Suppress. Mots, to

  Suppress,ECF Nos. 102-04.

         On July 3, 2019, Defendant filed a Motion for Declaration of Mistrial, asserting that he

  never received notice ofthe July 16,2019 trial date. Mot.for Decl. of Mistrial,ECF No. 113. Due

  to the late notice and Defendant's pro se status, the Government did not oppose the motion. Resp.,

  ECF No. 114. The Court construed Defendant's motion as a request to continue the trial date and

  reset trial for October 29,2019. Order,ECF No. 117. In the same Order,the Court appointed new
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 3 of 8 PageID# 1660




  standby counsel. Id. at 1. On July 16,2019,the Court informed Defendant that all pretrial motions

  must be filed by August 7, 2019. ECF No. 122; see also Order at 2, EOF No. 117 (reminding

  Defendant that all pretrial motions must be filed by the cutoff date).

         On July 2, 2019, the Government met with Defendant to provide him access to discovery

  materials. Notice of Intent, ECF No. 98. At Defendant's request, the Government returned on

  July 5,2019 to provide Defendant additional access. Gov't 0pp. to Mot. to Continue at ^ 2,ECF

  No. 138. The Government informed Defendant at that time that he would likely need a forensic

  computer expert to analyze the evidence. Id.

         On August 12, 2019, Defendant submitted a notice to the Court that he did not intend to

  file any additional motions. ECF No. 126. He also sought an evidentiary hearing on his pending

  Motions to Suppress. Id.\ see also Letter,ECF No. 123; Mot. for Evidentiary Hr'g, ECF No. 125

 (requesting evidentiary hearing on motions to suppress). On September 10,2019,the Court denied

  Defendant's second, third, and fourth Motions to Suppress, along with Defendant's request for an

  evidentiary hearing. Order, ECF No. 127.

         On September 20,2019, Defendant filed this Motion for a Continuation of Trial. ECF No.

  129. Herequeststhattrialberesetfor "after the 2019 Holiday Season."' Mat5. The Government

  opposes Defendant's Motion, and asks that trial proceed on October 29,2019. Gov't 0pp. to Mot.

  to Continue, ECF No. 138.




 'The Court also notes that since filing the Motion for a Continuation of the Trial, Defendant has
 filed a number ofadditional motions,including a Motion to Suppress Recently Disclosed Evidence
 (ECF No. 132), a Motion to Compel Discovery(ECF No. 134), and a Motion for Sanctions(ECF
 No. 139). These Motions have all been filed beyond the pretrial motions cutoff date.
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 4 of 8 PageID# 1661



         II.     Legal Standards

         "[D]istrict courts have broad discretion in determining whether to grant or deny a request

 for a continuance." United States v. Johnson, 683 F. App'x 241, 251 (4th Cir. 2017); see also

  United States v. Lawrence, 161 F.3d 250,254(4th Cir. 1998)("A district court is entitled to broad

  discretion with respect to a decision to deny a continuance."). Although some deference is

  afforded to pro se defendants, there need to be "some limit[s on] a pro se defendant's ability to

  manipulate the system." Johnson, 683 F. App'x at 251 (citing United States v. West, 877 F.2d

 281,287(4th Cir. 1989)).

         Courts have a basis to deny a pro se defendant's request for a continuance where the

  defendant has been warned about the dangers of representing himself, where the need for

  additional time is caused by the defendant's own misuse of the time and resources he has been

  given, where the pro se defendant has already been given multiple months to prepare for trial, and

  where he has competent standby counsel to consult with. See Johnson, 683 F. App'x at 251;

  Lawrence, 161 F.3dat254.

         III.    Analysis

         The Court has ample reasons to deny Defendant's motion to continue the trial date.

  Defendant was wamed of the risks of representing himself. Hr'g Tr. at 36:16-22 (advising

  Defendant that in the Magistrate Judge's "opinion[,] a trained lawyer would defend[him]far better

  than [he] can defend [himself]," that "it is unwise of[him] to try to represent [himself]," that he

 "[is] not familiar with the law[,]... not familiar with court procedure[,]... not familiar with the

  Rules ofEvidence," and "strongly urg[ing Defendant] not to try to represent" himself). Defendant

  confirmed that he understood these risks, and that he nevertheless wished to assert his right to self-

  representation. Submission, ECF No. 61 (stating that he "realize[s] that the proceedings will be
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 5 of 8 PageID# 1662




  complex,conducted according to the [R]ules of[E]vidence and [C]riminal[P]rocedure, and that a

  trained professional...could probably better represent[him]"). Defendant also indicated that he

  was "prepared to move forward without any delay." Id. at 2. Now,nine months later. Defendant

  asserts that he needs additional time to prepare for trial. Mot. to Continue, ECF No. 129.

         To the extent that Defendant needs additional time,this need arises from misuse ofthe time

  he has been given. Defendant admits that he misused the time between the August 7,2019 pretrial

  motions cutoff date and the instant Motion preparing for a motions hearing that was never

  scheduled. Id. at 4. Defendant also apparently spent much of this time—^and much of his time

  since filing the instant Motion—^preparing additional filings,^ despite Defendant's assurance to the

  Court on August 12, 2019 that he was done filing motions. ECF No. 126. These were

  unreasonable uses of Defendant's time given the fast approaching trial date.

         Further, Defendant has had robust notice ofthe looming trial date and his need to prepare

  himself for trial. Defendant was advised of his pro se status on February 13, 2019. Order, ECF

  No. 72. He has had notice ofthe October 29,2019 trial date since July 10,2019. Order, ECF No.

  117. By early July 2019, the Government disclosed discovery materials to Defendant and

  informed Defendant that it would be utilizing expert witnesses at trial. Notice ofIntent to Disclose

  Disc. Materials, ECF No. 98; Notice ofExpert Witness Disclosures, ECF No. 101; Gov't 0pp. to

  Mot. to Continue at T|2,ECF No. 138. In light ofthis robust notice. Defendant's failure to prepare

  is unreasonable.


         Finally, Defendant has had current standby counsel available to him since July 10, 2019.

  Order,ECF No. 117. Standby counsel is competent and available to answer Defendant's questions



 ^ These filings include a fifth Motion to Suppress(ECF No. 132), a Motion to Compel Discovery
 (ECF No. 134), and a 19-page Motion for Sanctions against the government attorneys in this case
 (ECF No. 139).
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 6 of 8 PageID# 1663



  on procedure and deadlines. Defendant apparently has not availed himself of this resource to
  timely prepare for trial. Thus,the Court has ample justification to deny Defendant's Motion for a
  Continuation.

         Nevertheless,Defendant is unprepared for trial. The matters before the Court are complex,
 and Defendant is not a trained attomey. See Mot. to Continue at 4, ECF No. 129. Due to
 Defendant's pro se status, his specific assertion that he needs additional time to obtain witnesses,
 experts, and an investigator, cf. Barham v. Powell, 895 F.2d 19, 24 (1st Cir. 1990)(denying a
 continuance, but noting that it may have been viewed differently had the request been based "on a
 specific need" rather than a general request for more time to perform legal research), and to best
 serve the ends ofjustice, the Court GRANTS Defendant's request for a continuation ofthe trial.
        However, Defendant is warned that the misuse oftime is not an acceptable reason to seek
 additional continuances. Defendant is advised to consult with standby counsel and to spend his
 time between the date ofthis Order and the new trial date preparing for trial rather than preparing
 and filing additional motions. Subsequent motions to continue trial will not be liberally granted
 out of consideration for Defendant's pro se status.

        Defendant is also advised that the pretrial motions deadline is extended for the limited

purpose of filing motions necessary for trial preparation. Such motions must be filed by
 November 12, 2019.

        IV.    Speedy Trial Act

        Although Defendant reminds the Court that he has waived his right to a speedy trial, this
right is not waivable. Zedner v. United States, 547 U.S. 489, 500-01 (2006)(citations omitted).
The Court must specifically find that the ends ofjustice to be served by a continuance of the trial
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 7 of 8 PageID# 1664



  date outweigh the best interest of the public and the defendant in a speedy trial." 18 U.S.C.
  §3I61(hX7)(A).

         Here, the ends ofjustice would be served by ensuring that pro se Defendant has adequate
  time to prepare for trial. Defendant asserts that he requires a continuance in order to be adequately
  prepared to defend himself at trial. Mot. to Continue, ECF No. 129. This additional time will
 afford Defendant the ability to call witnesses and experts at trial. While delay might prejudice the
 public's interest in swift resolution of criminal matters, this continuance—allowing this pro se
 Defendant in a complex case significant time to prepare his defense, to locate witnesses, and to
 obtain the services of experts—^serves the ends ofjustice and outweighs the public's interest in a
 speedy resolution ofthe case. See, e.g.. UnitedStates v. IFa/Aer, No.3:09cr366,2010 WL 2976049
 (E.D. Va.July 28,2010)(finding the ends ofjustice served where the failure to grant a continuance
 would deny counsel the ability to prepare effectively); United States v. Mallory, No. I:09cr228,
 2010 WL 1039831 (E.D. Va. Mar. 19,2010)(finding that allowing a defendant who had sought a
 continuance time to adequately prepare for trial outweighed the public interest in swift resolution).
 Defendant is warned that, in light ofthe public's interest in the swift resolution ofcriminal matters,
 further delay will not be considered favorably.
        V.      Conclusion

        For the foregoing reasons. Defendant's Motion for a Continuation of Trial(ECF No. 129)
is GRANTED. The pretrial motions deadline is extended to November 12, 2019 for the limited
purpose of filing motions related to trial preparation. The parties are DIRECTED to contact the
Courtroom Deputy within seven days ofthe date ofthis Order to set a new trial date.

        The Clerk is requested to send a copy ofthis Order to Defendant, his standby counsel, and
the Assistant United States Attomey.
Case 2:18-cr-00058-AWA-LRL Document 141 Filed 10/15/19 Page 8 of 8 PageID# 1665



        IT IS SO ORDERED.




                                                Arenda L. Wright Allen
                                              United States District Judge
 October (C> .2019
 Norfolk, Virginia
